merits of this appeal and is not inconsistent with the primary purposes of
                     the bankruptcy stay—to provide protection for debtors and creditors—we
                     further conclude that such dismissal will not violate the bankruptcy stay.'
                     See Independent Union of Flight Attendants v. Pan American World
                     Airways, Inc., 966 F.2d 457, 459 (9th Cir. 1992) (holding that the automatic
                     stay does not preclude dismissal of an appeal so long as dismissal is
                     "consistent with the purpose of the statute [11 U.S.C. §362(a)"l); Dean v.
                     Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
                     post-bankruptcy petition dismissal will violate the automatic stay "where
                     the decision to dismiss first requires the court to consider other issues
                     presented by or related to the underlying case").
                                 Accordingly, we dismiss this appeal. This dismissal is without
                     prejudice to appellant's right to move for reinstatement of this appeal
                     upon either the lifting of the bankruptcy stay or final resolution of the




                           'The automatic stay provides a debtor "with protection against
                     hungry creditors" and gives it a "breathing spell from its creditors" by
                     stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                     754, 755 (9th Cir. 1995). Further, it assures creditors "that the debtor's
                     other creditors are not racing to various courthouses to pursue
                     independent remedies to drain the debtor's assets." Id. At 755 - 6.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I94Th    ce949
                bankruptcy proceedings, if appellant deems such a motion appropriate at
                that time. 2
                               It is so ORDERED.




                                                                                 J.
                                                   Hardesty


                                                               )   AS            J.
                                                   Douglas


                                                                                 J.
                                                   Cherry




                cc:   Hon. Michelle Leavitt, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Jeffrey A. Cogan, Esq., Ltd.
                      John Peter Lee Ltd.
                      Eighth District Court Clerk




                      2 Anymotion to reinstate this appeal must be filed within 60 days of
                entry of the order lifting the stay or concluding the bankruptcy
                proceedings.

SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A